

	

		II

		109th CONGRESS

		1st Session

		S. 1491

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 26, 2005

			Mr. Sarbanes (for

			 himself, Ms. Mikulski,

			 Mr. Warner, Mr.

			 Allen, and Mr. Santorum)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To amend the Federal Water Pollution

		  Control Act to provide assistance for nutrient removal technologies to States

		  in the Chesapeake Bay watershed.

	

	

		1.Short titleThis Act may be cited as the

			 Chesapeake Bay Watershed Nutrient

			 Removal Assistance Act.

		2.Findings and

			 purposes

			(a)FindingsCongress finds that—

				(1)nutrient pollution from point sources and

			 nonpoint sources continues to be the most significant water quality problem in

			 the Chesapeake Bay watershed;

				(2)a key commitment of the Chesapeake 2000

			 agreement, an interstate agreement among the Administrator, the Chesapeake Bay

			 Commission, the District of Columbia, and the States of Maryland, Virginia, and

			 Pennsylvania, is to achieve the goal of correcting the nutrient-related

			 problems in the Chesapeake Bay by 2010;

				(3)by correcting those problems, the

			 Chesapeake Bay and its tidal tributaries may be removed from the list of

			 impaired bodies of water designated by the Administrator of the Environmental

			 Protection Agency under

			 section

			 303(d) of the Federal Water

			 Pollution Control Act (33 U.S.C. 1313(d));

				(4)more than 300 major sewage treatment plants

			 located in the Chesapeake Bay watershed annually discharge approximately

			 60,000,000 pounds of nitrogen, or the equivalent of 20 percent of the total

			 nitrogen load, into the Chesapeake Bay; and

				(5)nutrient removal technology is 1 of the

			 most reliable, cost-effective, and direct methods for reducing the flow of

			 nitrogen from point sources into the Chesapeake Bay.

				(b)PurposesThe purposes of this Act are—

				(1)to authorize the Administrator of the

			 Environmental Protection Agency to provide financial assistance to States and

			 municipalities for use in upgrading publicly-owned wastewater treatment plants

			 in the Chesapeake Bay watershed with nutrient removal technologies; and

				(2)to further the goal of restoring the water

			 quality of the Chesapeake Bay to conditions that are protective of human health

			 and aquatic living resources.

				3.Sewage control

			 technology grant programThe

			 Federal Water Pollution Control Act

			 (33 U.S.C.

			 1251 et seq.) is amended by adding at the end the

			 following:

			

				VIIMiscellaneous

					701.Sewage control

				technology grant program

						(a)Definition of

				eligible facilityIn this

				section, the term eligible facility means a municipal wastewater

				treatment plant that—

							(1)as of the date of enactment of this title,

				has a permitted design capacity to treat an annual average of at least 500,000

				gallons of wastewater per day; and

							(2)is located within the Chesapeake Bay

				watershed in any of the States of Delaware, Maryland, New York, Pennsylvania,

				Virginia, or West Virginia or in the District of Columbia.

							(b)Grant

				program

							(1)EstablishmentNot later than 1 year after the date of

				enactment of this title, the Administrator shall establish a program within the

				Environmental Protection Agency to provide grants to States and municipalities

				to upgrade eligible facilities with nutrient removal technologies.

							(2)PriorityIn providing a grant under paragraph (1),

				the Administrator shall—

								(A)consult with the Chesapeake Bay Program

				Office;

								(B)give priority to eligible facilities at

				which nutrient removal upgrades would—

									(i)produce the greatest nutrient load

				reductions at points of discharge; or

									(ii)result in the greatest environmental

				benefits to local bodies of water surrounding, and the main stem of, the

				Chesapeake Bay; and

									(iii)take into consideration the geographic

				distribution of the grants.

									(3)Application

								(A)In

				generalOn receipt of an

				application from a State or municipality for a grant under this section, if the

				Administrator approves the request, the Administrator shall transfer to the

				State or municipality the amount of assistance requested.

								(B)FormAn application submitted by a State or

				municipality under subparagraph (A) shall be in such form and shall include

				such information as the Administrator may prescribe.

								(4)Use of

				fundsA State or municipality

				that receives a grant under this section shall use the grant to upgrade

				eligible facilities with nutrient removal technologies that are designed to

				reduce total nitrogen in discharged wastewater to an average annual

				concentration of 3 milligrams per liter.

							(5)Cost

				sharing

								(A)Federal

				shareThe Federal share of

				the cost of upgrading any eligible facility as described in paragraph (1) using

				funds provided under this section shall not exceed 55 percent.

								(B)Non-federal

				shareThe non-Federal share

				of the costs of upgrading any eligible facility as described in paragraph (1)

				using funds provided under this section may be provided in the form of funds

				made available to a State or municipality under—

									(i)any provision of this Act other than this

				section (including funds made available from a State revolving fund established

				under title VI); or

									(ii)any other Federal or State law.

									(c)Authorization

				of appropriations

							(1)In

				generalThere is authorized

				to be appropriated to carry out this section $132,000,000 for each of fiscal

				years 2006 through 2010, to remain available until expended.

							(2)Administrative

				costsThe Administrator may

				use not to exceed 4 percent of any amount made available under paragraph (1) to

				pay administrative costs incurred in carrying out this

				section.

							.

		

